Citation Nr: 1215268	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to service connection for a sinus disability. 

3.  Entitlement to service connection for a deviated septum. 

4.  Entitlement to service connection for a left thumb disability. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for an eye disability, claimed as vision loss. 

7.  Entitlement to service connection for a urinary tract infection (UTI).

8.  Entitlement to service connection for a left ankle disability. 

9.  Entitlement to service connection for a right ankle disability. 

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for bilateral intermetatarsal bursitis. 

12.  Entitlement to service connection for a disability of the second toe of the left foot. 

13.  Entitlement to service connection for a heart disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for a disability of the second toe of the left foot, bilateral intermetatarsal bursitis, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed right hip disability.  

2.  The Veteran was diagnosed with chronic sinusitis during service. 

3.  The Veteran has a current diagnosis of chronic sinusitis.  

4.  The Veteran's chronic sinusitis had its onset during service. 

5.  The Veteran does not currently have a diagnosed deviated septum.   

6.  The Veteran fractured his left thumb during service. 

7.  The Veteran currently has residuals of a fractured left thumb to include limitation of motion of the distal phalanx.  

8.  The Veteran's left thumb residuals are causally and etiologically related to the Veteran's injury during service.  

9.  The Veteran does not currently have hearing loss for VA purposes.   

10.  The Veteran does not currently have a diagnosed disability of the eyes beyond a refractive error. 

11.  The Veteran does not currently have any diagnosed residuals of his in-service UTI.

12.  The Veteran does not currently have a diagnosed left ankle disability. 

13.  The Veteran does not currently have a diagnosed right ankle disability. 

14.  The Veteran did not experience an injury to his left shoulder during service or symptoms of left shoulder disability during service.

15.  The Veteran currently has a diagnosis of left shoulder strain. 

16.  The Veteran's current left shoulder strain had its onset after separation from service and is not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for chronic sinusitis have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  The criteria for service connection for a deviated nasal septum have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection for residuals of a fractured left thumb have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for service connection for bilateral hearing loss have not been met.  §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

6.  The criteria for service connection for an eye disability, claimed as vision loss, have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2011).

7.  The criteria for service connection for a UTI have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).
8.  The criteria for service connection for a left ankle disability have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

9.  The criteria for service connection for a right ankle disability have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

10.  The criteria for service connection for a left shoulder disability have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated April 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2008 prior to the initial unfavorable decision in August 2008.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the April 2008 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in June 2008 and September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, and the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection - Right Hip Disability

A February 2001 service treatment record shows that the Veteran was first seen in August 2000 with complaints of right posterior hip and iliac pain with numbness into his right anterior thigh.  X-rays did not show any significant pathology.  The Veteran was treated primarily with therapy and specific interventional and diagnostic blocks.  The examiner noted that the protocol resulted in complete resolution of the Veteran's symptoms.  He specifically noted that the Veteran was recovered from his symptoms and was now pain free without any neurological problems.  In March 2002, the Veteran complained of joint pain beginning in his right lateral hip, which resolved within one hour.  The remainder of the Veteran's service treatment records is silent for any complaints, treatment, or diagnosis of a right hip disability.  On the September 2006 retirement report of medical history, the Veteran noted no arthritis, rheumatism, bursitis, impaired use of arms, legs, hands, or feet, swollen or painful joints, or any bone, joint or other deformity.  

The Veteran was afforded a VA examination in June 2008.  The Veteran noted no current complaints of any hip pain.  Examination of the right hip revealed full active range of motion with back pain only and no groin pain.  He has normal range of motion without any true hip pain.  The examiner did note some buttock pain and back pain with the maneuvers.  He diagnosed right hip - no pathology, with referred pain from his back.  

The Veteran was afforded another VA examination of his hip in September 2009.  The examiner noted the Veteran's hip pain during service.  The Veteran did not have any current complaint regarding his right hip area.  He did not have any weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  He was not currently receiving any treatment for his right hip.  The examiner noted no injury or surgery related to the right hip.  Physical examination revealed no swelling, redness, or any signs of inflammation.  The examiner noted no tenderness and no limitation of motion.  He found no fatigability, lack of endurance, weakness, or incoordination with repetition of range of motion testing.  The examiner diagnosed a normal right hip.  The examiner noted the Veteran's service-connected lumbosacral and cervical strain, but noted that based on no objective clinical findings and no complaints of right hip pain, the Veteran does not have a right hip condition as a result of his service-connected myofascial lumbar syndrome.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no competent evidence of a right hip disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's complaints of hip pain completely resolved during service without residuals and the Veteran does not have a current right hip disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for a right hip disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection -Sinus Disability

A December 1990 service treatment record shows a diagnosis of sinusitis.  In April 1991, the Veteran reported with sinus congestion and purulent post-nasal drainage with a sinus headache and congestion.  In May 1991, the Veteran was diagnosed with clinical sinusitis and afforded X-rays to rule out sinusitis.  The X-rays showed no evidence of fluid levels or mucosal thickening and noted normal bony structures.  In June 1991, the Veteran complained of chronic sinusitis with a deviated septum.  The Veteran had been on several courses of antibiotics, but the sinusitis returns.  The examiner noted that the Veteran's sinusitis is secondary to his deviated septum.  The Veteran was again found to have chronic sinusitis in July 1991.  The deviated septum was corrected surgically in October 1991.  In April 1993 the Veteran complained of severe sinusitis slowly improving on Augmentin.  The examiner diagnosed acute sinusitis.  The Veteran was seen for further follow ups several times within the week following his first complaint.  In April 1998, the Veteran complained of bilateral maxillary sinus pressure.  X-rays revealed normal bony and soft tissue structures.  On the September 2006 retirement report of medical history, the Veteran noted a history of sinusitis, hay fever, and chronic or frequent colds.  

The Veteran was afforded a VA examination in June 2008.  The Veteran reported two upper respiratory or sinus infections requiring antibiotics in the previous year.  A CT scan of the paranasal sinuses in May 2008 revealed normal and clear paranasal sinuses and no sign of air-fluid levels, mass lesions, or mucosal thickening.  The sinus walls were intact and the ostiomeatal units of the maxillary sinuses were normal and patent.  Minimal mucosal thickening was noted involving the ethmoid sinuses bilaterally.  The sphenoid and frontal sinuses showed no abnormality.  The examiner found minimal ethmoid sinus mucosal thickening, considered to be only a minor abnormality.  The examiner opined that the Veteran does not exhibit evidence of significant chronic sinusitis.  The examiner did diagnose chronic ethmoid sinusitis, however minimal.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Board notes that the Veteran had a diagnosis of chronic sinusitis during service.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Post-service records show a diagnosis of chronic ethmoid sinusitis.  Therefore, the evidence shows a chronic disease during service and a subsequent manifestation of the same chronic disease.  The record does not contain any evidence attributing the current diagnosis to an intercurrent cause.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for chronic sinusitis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).

Service Connection - Deviated Septum

In June 1991, the Veteran reported with chronic sinusitis possibly related to a deviated septum.  The Veteran was found to have a deviated septum upon examination.  He was diagnosed with a nasal deformity and scheduled for septoplasty.  In October 1991, the Veteran underwent surgery to correct a deviated septum and nasal obstruction.  On the September 2006 retirement report of medical history, the Veteran noted no nose trouble.

The Veteran was afforded a VA examination in June 2008.  He noted the history of surgery in 1991, but reported continued problems related to nasal congestion.  The examiner noted minimal, if any, evidence of nasal septal deviation upon examination.  No nasal septal deviation was noted on the CT.  

The Board notes that the Veteran had a deviated nasal septum prior to his surgery in October 1991.  Post-surgery however, the evidence does not indicate any diagnosis of a nasal septal deviation.  The Court has found that without proof of a present disability, no valid claim for service connection may be made; an appellant's belief that he or she is entitled to a benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no competent evidence of a nasal septal deviation at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As the record does not indicate a current nasal septal deviation, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for a nasal septal deviation must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Left Thumb Disability

In July 1989, the Veteran received X-rays of the left hand after he fell while running.  The X-rays did not show a definite fracture or dislocation and noted no specific abnormality.  On the September 2006 retirement report of medical history, the Veteran noted no impaired use of hands, swollen or painful joints, bone, joint or other deformity, or arthritis, rheumatism or bursitis.  He did note broken bones, which he described as a broken left thumb.  

Post-service, the Veteran was afforded a VA examination of the hands in June 2008.  The Veteran reported a history of smashing his distal phalanx of his left thumb with a sledgehammer while on active duty.  He complained of limited motion of the DIP joint without pain.  Physical examination showed no limitation of motion of the hand.  The Veteran was able to grasp, push, pull, twist, touch, probe, and write with the left hand.  He was also able to oppose his thumb to the fingertips of all fingers of the left hand.  He was also able to bring his fingertips into the palmar crease.  X-rays dated February 2006 showed a hairline nondisplaced fracture of the proximal phalanx of the left thumb with a fracture line passing into the IP joint.  The examiner diagnosed healed left thumb fracture with limited nonpainful motion of the distal phalanx.  

The Board notes that the Veteran had a broken thumb during service.  Currently, the Veteran has a diagnosis of healed left thumb fracture with limitation of motion of the distal phalanx.  The diagnosis clearly indicates that the Veteran's limitation of motion is a residual of his left thumb fracture.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for limitation of motion of the left thumb distal phalanx is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).

Service Connection - Bilateral Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability. 

The Veteran contends that he has hearing loss related to his active service.  The Veteran reported noise exposure as a jet engine mechanic during service.  The Veteran's DD Form 214 supports the Veteran's statements that he served as a jet engine mechanic.  Therefore, the Board acknowledges that the Veteran was exposed to loud noise during service.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss during service.  Upon entry into service in April 1987, the Veteran was afforded a VA audiological evaluation.   The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
0
0
0

The Veteran received numerous audiological evaluations throughout service in conjunction with the hearing conservation program.  These evaluations revealed very minor shifts in hearing thresholds, none of which manifested to the extent of hearing loss for VA purposes.  

The final hearing conservation evaluation was provided to the Veteran in September 2006.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
25
LEFT
20
10
0
15
15

Based on these records, the Board finds that the Veteran did not experience chronic symptoms of hearing loss during service.

The Veteran was afforded a VA examination in June 2008.  The examiner reviewed the Veteran's claims file and noted the audiometric findings at entrance and separation from service.  The audiogram showed the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
30
LEFT
10
5
0
10
10

The Veteran's speech recognition scores were 100 percent bilaterally.  

The findings from both the separation examination and the June 2008 VA examination do not show a hearing loss disability for either ear.  Again, for the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  These criteria are not met for either ear.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a hearing loss disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran did not experience hearing loss during service and does not currently have hearing loss for VA purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Eye Disability

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of an eye disorder (other than refractive error) during service.  The Veteran was afforded an eye exam during service in June 1993.  The Veteran's uncorrected vision was 20/25 bilaterally with no further findings.  In March 1997, the Veteran's vision was 20/25 bilaterally.  In May 2001, the Veteran was afforded another eye examination.  The examiner noted 20/30 vision with both eyes, 20/30 vision with the right eye, and 20/25 vision with the left eye.  The Veteran had a foreign body in his right eye.  An April 2003 optometry record noted 20/30 vision in the right eye and 20/25 vision in the left eye.  The examiner noted presbyopia bilaterally with unremarkable ocular health.  

The Veteran was afforded a VA examination of the eyes in June 2008.  The Veteran reported a history of no eye disease, but noted that he must wear glasses to read.  The Veteran's vision was 20/20 with correction, 20/70 bilaterally near distance without correction, 20/30 in the right eye for far distance without correction, and 20/25 in the left eye for far distance without correction.  The examiner diagnosed myopic astigmatism and presbyopia.  He found no evidence of eye disease and noted that the Veteran's vision is easily correctable with ordinary glasses.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Therefore, the Board finds that the Veteran does not have a current eye disability for VA purposes.  

The Board again notes that the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no competent evidence of an eye disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Based on the lack of any current eye disease or disability beyond a refractive error, the Board finds that the weight of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - UTI

Service treatment records show a diagnosis of a UTI in October 2003.  The Veteran was seen for hematuria and placed on levaquin.  The remainder of the service treatment records is silent for any complaints, treatment, or diagnosis of a UTI.  On the September 2006 retirement report of medical history, the Veteran noted no frequent or painful urination and no blood in the urine.  

During the June 2008 VA examination, the examiner noted the Veteran's UTI in 2003.  He noted no other known infections.  The Veteran denied any lethargy, weakness, anorexia, or weight loss.  He did note some urinary frequency and occasional dysuria.  The examiner diagnosed a UTI, resolved with no residual symptoms.  The remainder of the post-service records is silent regarding any UTI.  

The Board again notes the findings of Brammer v. Derwinski, 3 Vet.App. 223 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).   There is also no competent evidence of a UTI at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran does not have a current urinary tract disability and the Veteran's in-service UTI resolved without any residuals.  Therefore, the Board finds the weight of the evidence to be against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for a UTI must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection - Left Ankle Disability

In April 1987, the Veteran reported with complaints of a swollen ankle.  The examiner noted mild edema with discoloration to the left ankle.  The ankle had full range of motion and strength, but did show mild tenderness upon palpation.  The examiner diagnosed early cellulitis of the left ankle.  In May 1987, the Veteran had no complaints of the ankle and had full range of motion.  The examiner determined he was fit for full duty.  In July 1989, the Veteran fell while running and injured his left ankle.  X-rays showed the mortise to be intact with no definite fracture.  Laterally, the examiner noted some prominence of the soft tissues just anterior to the joint space that would suggest that there may be a joint effusion.  Later in July 1989, the examiner noted slight tenderness and pain in aversion.  He noted a left ankle sprain, healing.  On the September 2006 retirement report of medical history, the Veteran noted no impaired use of legs or feet, swollen or painful joints, bone, joint or other deformity, or arthritis, rheumatism or bursitis.  

The Veteran was afforded a VA examination of the joints in June 2008.  At that time the examiner noted a history of multiple sprains of the left ankle with no current complaints regarding that area.  The Veteran's gait was normal.  He had nontender malleoli and full range of motion without pain.  The examiner noted slight crepitus over the left lateral malleolus with range of motion, but no pain.  He also noted no effusion or instability, and a negative drawer test.  He diagnosed chronic ankle sprains, resolved.  

The Board continues to note the findings of Brammer v. Derwinski, 3 Vet.App. 223 (1992).  In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).   There is also no competent evidence of a left ankle disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran does not have a current left ankle disability and the Veteran's in-service left ankle sprains resolved without any residuals.  Therefore, the Board finds the weight of the evidence to be against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for a left ankle disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Right Ankle Disability

In July 1991, the Veteran fell off the roof and injured his right ankle.  X-rays showed soft tissue swelling laterally, but no fracture or dislocation.  The examiner diagnosed a sprained ankle.  On the September 2006 retirement report of medical history, the Veteran noted no impaired use of legs or feet, swollen or painful joints, bone, joint or other deformity, or arthritis, rheumatism or bursitis.  

The Veteran was afforded a VA examination of the joints in June 2008.  At that time the examiner noted a history of injuring his right ankle during service, including multiple sprains, with no current complaints regarding that area.  The Veteran's gait was normal.  He had nontender malleoli and full range of motion without pain.  The examiner noted no effusion or instability, and a negative drawer test.  He diagnosed chronic ankle sprains, resolved.

In the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).   There is also no competent evidence of a right ankle disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran does not have a current right ankle disability and the Veteran's in-service right ankle injury and sprains resolved without any residuals.  Therefore, the Board finds the weight of the evidence to be against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for a right ankle disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Left Shoulder Disability

On the September 2006 retirement report of medical history, the Veteran noted no painful shoulder, impaired use of arms, swollen or painful joints, bone, joint or other deformity, or arthritis, rheumatism or bursitis.  

Post-service, in March 2008, the Veteran reported strained left shoulder after working out.  The examiner diagnosed AC joint degenerative joint disease.  The Veteran was afforded a VA examination in June 2008.  The examiner noted a history of left shoulder impingement type symptoms that worsen with overhead activities.  Since he has refrained from doing military presses, his left shoulder pain has somewhat resolved.  Examination of the left shoulder revealed full range of motion with internal and external rotation without pain.  Abduction and forward flexion range from 0 to 180 degrees with pain from 90 degrees.  The examiner diagnosed left shoulder impingement with rotator cuff tendonitis.

The Board notes that the Veteran's service treatment records are silent regarding any symptoms of a left shoulder disability.  The Veteran first reported a left shoulder disability in March 2008 after an injury while working out.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Based on the specific onset of a left shoulder disability after a post-service event or injury, the Board finds that the Veteran's disability did not manifest during service, nor did the Veteran experience continuous symptoms of a left shoulder disability from separation from service.  

In sum, the Veteran had no complaints, treatment, or diagnosis of a left shoulder disability during service.  He noted no shoulder disability during the retirement report of medical history.  Additionally, the first note of a left shoulder disability is associated with a post-service work-out session.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a left shoulder disability.  As the preponderance of the evidence is against the claim of service connection for a left shoulder disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right hip disability is denied. 

Entitlement to service connection for a sinus disability is granted. 

Entitlement to service connection for a deviated septum is denied. 

Entitlement to service connection for a left thumb disability is granted. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for an eye disability, claimed as vision loss, is denied. 

Entitlement to service connection for a UTI is denied.

Entitlement to service connection for a left ankle disability is denied. 

Entitlement to service connection for a right ankle disability is denied. 

Entitlement to service connection for a left shoulder disability is denied.
REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the Veteran's claimed bilateral intermetatarsal bursitis, left second toe disability, and heart disability.  

The Board notes that the Veteran was diagnosed with mitral valve prolapse with trace to mild mitral regurgitation in March 2008, within one year of separation from service.  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease and endocarditis, to include all forms of valvular heart disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that as the Veteran has a currently diagnosed heart condition, a VA exam is necessary to determine whether the condition is related to service or falls under the presumptive regulations.  

The Board also notes that the Veteran currently has a diagnosis of tenosynovitis of the left foot.  August 2008 X-rays revealed that some minimal periosteal reaction around the distal aspect of the left second metatarsal.  The examiner noted that this could represent a mild stress reaction or stress fracture.  

McLendon v. Nicholson,  provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's acquired foot and toe disabilities.  The record shows a current diagnosis of tenosynovitis and a possible stress fracture of the second metatarsal.  The record also contains evidence of injuries and symptoms during service.  The evidence, however, is insufficient to determine if the Veteran's current symptoms are related to his injuries or symptoms during service.  Therefore, the Board finds that a VA examination and opinion is necessary regarding his claim for bilateral intermetatarsal bursitis and the left second toe.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a new cardiac VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly diagnose any current heart disability and address the following:

a.)  As to any currently diagnosed heart disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disability had its onset during service or is causally or etiologically related to service.  

b.)  The examiner should also provide an opinion as to whether the Veteran's currently diagnosed mitral valve prolapse constitutes any of the following: cardiovascular-renal disease, arteriosclerosis, nephritis, organic heart disease, endocarditis, or any form of valvular heart disease.  Should the disability fall under one of the above categories, the examiner should note any symptoms of the disability and the Veteran's workload in METs.    

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The Veteran should be afforded a new podiatric VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly diagnose any current foot disability to include any disability of the second left toe and address the following:

As to any currently diagnosed foot or toe disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disabilities are related to his military service.  The examiner should specifically address the August 2008 private examination and X-rays.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the disabilities on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


